Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/15/2020.   
Claims 1-15 are pending and are presented for examination.  

Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10715014. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a little bit broader than claim 1 of the U.S. Patent No. 10715014.  All claim components are included in the US 10715014.   See comparison below. 

SN 16/901,191
US 10715014 B2  -  SN 15/550,406
1. A permanent magnet DC electromagnetic heteropolar motor, including: 
(a) at least one permanent magnet rotor; 
(b) a shaft in mechanical communication with the rotor such that axial rotation of the rotor causes axial rotation of the shaft; 
(c) a stator including at least one stator winding; and 
(d) a plurality of switches, each functioning to provide commutation switching for the stator so as to generate a torque on the rotor and thereby cause said axial rotation of the shaft, 
wherein the stator includes circumferentially distributed elongate electrically conductive bars, 



wherein said at least one stator winding is formed by the bars, the bars extending from a common inner electrically conducting ring that is continuous in a circumferential direction, 

wherein the common inner electrically conducting ring connects 
inner ends of at least three of the elongate bars to each other such that alternating current (AC) signals can flow along the elongate bars of the stator in alternating directions so as to generate a torque on the rotor and thereby cause the axial rotation of the shaft. 

A permanent magnet DC electromagnetic heteropolar motor, including: 
(a) at least one permanent magnet rotor; 
(b) a shaft in mechanical communication with the rotor such that axial rotation of the rotor causes axial rotation of the shaft; 
(c) a stator including at least one stator winding; and 
(d) a plurality of switches, each functioning to provide commutation switching for the stator so as to generate a torque on the rotor and thereby cause said axial rotation of the shaft, 
wherein the stator includes a stator disc having circumferentially distributed and radially directed slots therein that define corresponding radially directed elongate electrically conductive bars, 
wherein said at least one stator winding is formed by the bars, the bars being planar and extending radially from a common inner electrically conducting ring that is continuous in a circumferential direction, 
wherein the common inner electrically conducting ring connects radially inner ends of at least three of the elongate bars to each other such that alternating current (AC) signals can flow along the elongate bars of the stator in alternating radial directions so as to generate a torque on the rotor and thereby cause the axial rotation of the shaft.  


Claims 2-15 are substantially identical.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834